                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 5, 2020

VIA ECF
The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

           RE:     United States v. Morris E. Zukerman, 16 Cr. 194 (AT)

Dear Judge Torres:

       The Government respectfully writes in connection with the Court’s April 3, 2020 Order
granting defendant Morris Zukerman’s motion for compassionate release in light of COVD-19
(Dkt. 116). (the “Order”). The Court ordered that the defendant “be released immediately to
begin his term of home incarceration.” (Dkt. 116).

        The Government understands that the Bureau of Prisons lacks the ability to release the
defendant to home incarceration. See 18 U.S.C. § 3421(b) (“It is well-settled that the place of
imprisonment is a question that is solely for the BOP and is “not reviewable by any court.”); United
States v. Williams, 65 F.3d 301, 307 (2d Cir. 1995); United States v. Urso, 2019 WL 5423431, at
*1 (E.D.N.Y. Oct. 23, 2019) (observing that Section 3582(c) “authorizes the court to modify a
term of imprisonment, it does not authorize the court to alter the method of incarceration.”).
Accordingly, to facilitate the defendant’s immediate release from custody pursuant to the Order,
the Government respectfully requests that the Court amend its Order to clarify that home
confinement is a condition of the defendant’s supervised release, as follows:

       The Defendant’s sentence is modified to time served, with the remainder of the
       sentence he otherwise would have served (as calculated by the Bureau of Prisons)
       shall be served on supervised release, a special condition of which is that the
       defendant shall be in Home Confinement during his period of supervised release.
       The defendant shall also self-quarantine for a 14-day period. The defendant shall
       be released forthwith.


        The Government has conferred with defense counsel and understand that counsel consents
to the proposed language set forth above.
                                                                       Page 2



                                    Respectfully submitted,

                                    GEOFFREY S. BERMAN
                                    United States Attorney


                                 By: _______s/_____________________
                                    Edward A. Imperatore
                                    Assistant United States Attorney
                                    (212) 637-2294
                                    Stanley J. Okula, Jr.
                                    Special Assistant U.S. Attorney
                                    (202) 514-2839


cc:   Defense counsel (by ECF)
